UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (X)QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ( )TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-12108 CRIMSON EXPLORATION INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 20-3037840 (IRS Employer Identification No.) 717 Texas Avenue, Suite 2900 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 236-7400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x On July 30, 2010, there were 38,822,859 shares outstanding of the registrant’s Common Stock, par value $0.001. EXPLANATORY NOTE Crimson Exploration Inc. (“Crimson”) is filing this Amendment No. 1 on Form 10-Q/A (“Amendment No. 1”) to amend Part II, Item 6 of its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2010, originally filed with the Securities and Exchange Commission on August 5, 2010 (the “Original Quarterly Report”). Crimson is filing this Amendment No. 1 for the sole purpose of filing Exhibit 10.1 to the Original Quarterly Report, which was inadvertently omitted from the exhibits filed with the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission on June 14, 2010 and the exhibits filed with the Original Quarterly Report. In addition, as required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended, new certifications by the Company’s principal executive officer and principal financial officer are filed as exhibits hereto. Except for the foregoing, Amendment No. 1 neither alters the Original Quarterly Report nor updates the Original Quarterly Report to reflect any events or developments subsequent to the filing of the Original Quarterly Report. 2 FORM 10-Q CRIMSON EXPLORATION INC. FOR THE QUARTER ENDED JUNE 30, 2010 Page Part II:Other Information Item 6.Exhibits 4 Signatures 6 3 PART II.OTHER INFORMATION ITEM 6.EXHIBITS Number Description Certificate of Incorporation of Crimson Exploration Inc. (incorporated by reference to Exhibit 3.2 to the Company’s Current Report on Form 8-Kfiled July5, 2005) By-laws of Crimson Exploration Inc. (incorporated by reference to Exhibit 3.7 to the Company’s Current Report on Form 8-Kfiled July5, 2005) Form of Common Stock Certificate (incorporated by reference to Exhibit 3.7 to the Company’s Current Report on Form 8-Kfiled July5, 2005) Letter Agreement by and among GulfWest Energy Inc., a Texas corporation, GulfWest Oil & Gas Company and the investors listed on the signature page thereof, dated April22, 2004 (incorporated by reference to Exhibit 4.2 to the Company’s Current Report on Form 8-Kfiled on May10, 2004) Shareholders Rights Agreement between GulfWest Energy Inc. and OCM GW Holdings, LLC dated February28, 2005 (incorporated by reference to Exhibit 99(e) of the Schedule 13D, Reg. No. 005-54301,filed on March10, 2005) Omnibus and Release Agreement among GulfWest Energy Inc., OCM GW Holdings, LLC and those signatories set forth on the signature page thereto, dated as of February28, 2005 (incorporated by reference to Exhibit 99(f) of the Schedule 13D, Reg. No. 005-54301,filed on March10, 2005) Waiver, Consent and First Amendment to the Shareholders Rights Agreement, dated as of December7,2009, between Crimson Exploration Inc. and OCM GW Holdings, LLC (incorporated by reference to Exhibit 10.3 to the Company’s Current Report on Form 8-Kfiled December10,2009) Termination Agreement, dated as of December7,2009, between Crimson Exploration Inc. and OCM GW Holdings, LLC (incorporated by reference to Exhibit 10.4 to the Company’s Current Report on Form 8-Kfiled December10,2009) *10.1 Fifth Amendment dated as of June 9, 2010, to the Amended and Restated Credit Agreement, dated as of May 31, 2007, by and among Crimson Exploration Inc., as borrower, the Guarantors party thereto, the Lenders from time to time party thereto and Wells Fargo Bank, National Association, as administrative agent for the Lenders. #10.2 Employment Agreement between Carl Isaac and Crimson Exploration Inc., dated May10,2010 (incorporated by reference to Exhibit 10.2 to the Company’s Quarterly Report on Form 10-Q filed August 5, 2010) 4 Number Description *31.1 Certification of Chief Executive Officer pursuant to Exchange Rule13a-14(a) as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. *31.2 Certification of Chief Financial Officer pursuant to Exchange Rule 13a-14(a) as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. **32.1 Certification of Chief Executive Officer pursuant to 18.U.S.C Section 1350 pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. **32.2 Certification of Chief Financial Officer pursuant to 18.U.S.C Section 1350 pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Filed herewith. ** Furnished herewith # Management contract or compensatory plan or arrangement 5 SIGNATURES Pursuant to the requirements of Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CRIMSON EXPLORATION INC. (Registrant) Date: August 30, 2010 By: /s/ Allan D. Keel Allan D. Keel President and Chief Executive Officer Date: August 30, 2010 By: /s/ E. Joseph Grady E. Joseph Grady Senior Vice President and Chief Financial Officer 6 EXHIBIT INDEX Number Description Certificate of Incorporation of Crimson Exploration Inc. (incorporated by reference to Exhibit 3.2 to the Company’s Current Report on Form 8-Kfiled July5, 2005) By-laws of Crimson Exploration Inc. (incorporated by reference to Exhibit 3.7 to the Company’s Current Report on Form 8-Kfiled July5, 2005) Form of Common Stock Certificate (incorporated by reference to Exhibit 3.7 to the Company’s Current Report on Form 8-Kfiled July5, 2005) Letter Agreement by and among GulfWest Energy Inc., a Texas corporation, GulfWest Oil & Gas Company and the investors listed on the signature page thereof, dated April22, 2004 (incorporated by reference to Exhibit 4.2 to the Company’s Current Report on Form 8-Kfiled on May10, 2004) Shareholders Rights Agreement between GulfWest Energy Inc. and OCM GW Holdings, LLC dated February28, 2005 (incorporated by reference to Exhibit 99(e) of the Schedule 13D, Reg. No. 005-54301,filed on March10, 2005) Omnibus and Release Agreement among GulfWest Energy Inc., OCM GW Holdings, LLC and those signatories set forth on the signature page thereto, dated as of February28, 2005 (incorporated by reference to Exhibit 99(f) of the Schedule 13D, Reg. No. 005-54301,filed on March10, 2005) Waiver, Consent and First Amendment to the Shareholders Rights Agreement, dated as of December7,2009, between Crimson Exploration Inc. and OCM GW Holdings, LLC (incorporated by reference to Exhibit 10.3 to the Company’s Current Report on Form 8-Kfiled December10,2009) Termination Agreement, dated as of December7,2009, between Crimson Exploration Inc. and OCM GW Holdings, LLC (incorporated by reference to Exhibit 10.4 to the Company’s Current Report on Form 8-Kfiled December10,2009) *10.1 Fifth Amendment dated as of June 9, 2010, to the Amended and Restated Credit Agreement, dated as of May 31, 2007, by and among Crimson Exploration Inc., as borrower, the Guarantors party thereto, the Lenders from time to time party thereto and Wells Fargo Bank, National Association, as administrative agent for the Lenders. #10.2 Employment Agreement between Carl Isaac and Crimson Exploration Inc., dated May10,2010 (incorporated by reference to Exhibit 10.2 to the Company’s Quarterly Report on Form 10-Q filed August 5, 2010) *31.1 Certification of Chief Executive Officer pursuant to Exchange Rule13a-14(a) as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. *31.2 Certification of Chief Financial Officer pursuant to Exchange Rule 13a-14(a) as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 7 Number Description **32.1 Certification of Chief Executive Officer pursuant to 18.U.S.C Section 1350 pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. **32.2 Certification of Chief Financial Officer pursuant to 18.U.S.C Section 1350 pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Filed herewith. ** Furnished herewith # Management contract or compensatory plan or arrangement 8
